111DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7, 10, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al., U.S. Patent 2015/0345272 in view of Herman et al., U.S. Patent Publication 2017/0146189, further in view of Wells, U.S. Patent Publication 2005/0184084

As per claim 1, Kajaria et al. disclose a lubricant system (paras [0035, 0036]) (fig. 4) comprising:
 a pump (para [0036], line 6);
 	wherein the pump is able to pump grease (para [0036] lines 1-6);
 	 a manifold having an internal bore (para [0036] line 5);
 	wherein a grease moves through the manifold with a less than 10% pressure loss (Examiner interprets the grease manifold to have less than 10% pressure loss due to its purpose as being a reservoir with multiple outlets and overall large interior volume with few restrictions);
 	at least two valves (para [0036] line 8);
 	 a grease line (50) (fig. 4) affixed to each valve (para [0036] line 8);
 	 wherein each grease line (50) includes a connector (para [0036] line 14, 15);
 	 wherein the connector is suitable for connecting to a frac valve (56).
	Kajaria et al. do not disclose a check valve oriented to prevent backflow from the frac valves into the grease.  However, Herman et al. in their Remote Well Servicing Systems and Methods invention teach delivering service fluid (grease, para [0023]) to well components (frac valves).  Check valves are used to prevent back flow (paras [0026, 0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kajaria et al. with check valves appropriately placed, as taught by Herman et al., for the purpose of keeping the service fluid (grease) supply from being contaminated. 
 	Kajaria et al. do not disclose a hose reel for storing at least a portion of each of the grease lines. However, Wells in his Systems and Methods of Fluid Distribution invention teaches a portable fluid distribution station 120 with a series of hose reels 310 attached with a mounting frame for storing hoses (fig. 3A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grease skid of Kajaria by moving the panel and lubricant lines onto the grease skid by use of a mounting frame and hose reels, as taught by Wells, for the purpose of making the grease skid more readily portable.

As per claims 2 and 13, Kajaria et al., Herman et al. and Wells as set forth above, disclose the claimed invention except for the grease has a kinematic viscosity at 40°C of between 150 and 1,600 Centistokes.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose an appropriate kinematic viscosity grease for both lubrication and flowing capability, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

As per claims 3 and 14, Kajaria et al., Herman et al. and Wells as set forth above, disclose the claimed invention except for the internal bore of the manifold is between 0.75 inches and 1.5 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size the internal bore of a manifold appropriately for optimum performance with the grease associated with the system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

As per claims 4 and 15, Kajaria et al., Herman et al. and Wells as set forth above, disclose the claimed invention except for the internal bore of the valves is between 0.25 inches and 0.7 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size the bore of the valves appropriately for optimum performance with the grease associated with the system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

As per claims 7 and 11, Kajaria et al., Herman et al. and Wells as set forth above, disclose a flowmeter (para [0037], line 7).  Kajaria et al. disclose a flowmeter as an alternative to counting strokes of the grease pump in the system described in para [0036].

As per claim 10, Kajaria et al. disclose a method of lubricating multiple frac valves (56) comprising:
 	connecting at least two lubricant lines (50) between at least two lubricant line storage areas (lines are stored between panel 54 and valves 56, fig. 4) and at least two frac valves (56);
 	wherein the at least two frac valves (56) are inside a red zone (32) [pressure zone];
 	opening a valve (para [0036] line 8) between a high-pressure manifold (para [0036] line 5) and a first of the at least two lubricant line storage areas;
 	wherein the high-pressure manifold (para [0036] line 5) includes an internal bore;
 	wherein the open valve (para [0036] line 8) provides a fluid path between a high-pressure pump (para [0036], line 6) and a first of the at least two frac valves (56);
 	actuating the high-pressure pump (56);
 	wherein the high-pressure pump supplies lubricant at high pressure from a lubricant reservoir (large cylinder on grease skid 42, fig. 4) through the fluid path to the first of the at least two frac valves (56).
 	Kajaria et al. do not disclose a check valve oriented to prevent backflow from the frac valves into the lubricant.  However, Herman et al. in their Remote Well Servicing Systems and Methods invention teach delivering service fluid (grease, para [0023]) to well components (frac valves).  Check valves are used to prevent back flow (paras [0026, 0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kajaria et al. with check valves appropriately placed, as taught by Herman et al., for the purpose of keeping the service fluid (grease) supply from being contaminated.
 	Kajaria et al. do not disclose the lubricant line storage areas are hose reels.  However, Wells in his Systems and Methods of Fluid Distribution invention teaches a portable fluid distribution station 120 with a series of hose reels 310 attached with a mounting frame for storing hoses (fig. 3A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grease skid of Kajaria by moving the panel and lubricant lines onto the grease skid by use of a mounting frame and hose reels, as taught by Wells, for the purpose of making the grease skid more readily portable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654                                                                                                                                                                                                        1